DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.
	

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claim 1 is rejected under 35 USC § 101 because it is directed to non-statutory subject matter. The rationale for this finding is explained below. 
The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas (see Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2347 (2014)). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.
Step 1 of the test: When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
Here, the claimed invention of claim 1 refers to a  method (i.e., a process) and, thus, one of the statutory categories of invention.  Therefore, claim 1 is statutory under 35 USC § 101 in view of step 1 of the test. 
Step 2A of the test: If the claim falls within one of the four statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). Here, the claim 1 is directed to an abstract idea of presenting a virtual game to plurality of users.  The method as recited in the independent claim 1, is similar to an idea ‘of itself’ found by the courts to be abstract ideas (e.g., obtaining and comparing intangible data in CyberSource).
The elements in the independent claim 1 which set forth or describe the abstract idea are: “registering a plurality of players to play the game, wherein the plurality of players are registered as digital vehicles; creating user profiles based on registration information of the plurality of players; presenting a race link to the plurality of players; notifying the plurality of players of a beginning of the race; unveiling a track to the plurality of players on which to receive the digital vehicles; and accelerating the digital vehicles around the track based on player input of assigned values into assigned value spaces of the track.”
Similarly to CyberSource, the steps of claim 1 obtain (“registering,” “creating,” “presenting,” “unveiling,” steps of claim 1) intangible data.  Therefore, claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test because it is directed to a judicial exception (here, an abstract idea of presenting a network game to multiple users). 
Claim 1 is ineligible subject matter because the claimed limitations "A method of playing a game" include no recitation or insufficient recitation of a machine or transformation, or not directed to a proper application of a law of nature, or just a mere statement of a general concept. 
Step 2B of the Test: If the claim is directed to a judicial exception, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the judicial exception itself in order for the claim to be patent eligible under 35 USC § 101.  Here, the additional elements of independent claim 1 do not exist.  Therefore, claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test because it does not recite significantly more than the judicial exception. 
Note: Should the applicant amend claims to include additional elements that perform the claimed method steps, the applicant’s specification provides support for this (for example, in ¶¶ 26-29). Amending claims to include additional elements that perform the method step, however, does not guarantee that those additional elements provide significantly more than the judicial exception itself. 
Conclusion in view of the Test: Independent claim 1 is rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bonilla et al. (US Patent 7,050,889; referred to hereinafter as Bonilla).
Claim 1:	Bonilla disclose a method of playing a game (abstract), registering a plurality of players to play the game, wherein the plurality of players are registered as digital vehicles (cols. 5-6: 10-20), creating user profiles based on registration information of the plurality of players (cols. 9-10: 64-55), presenting a race link to the plurality of players, notifying the plurality of players of a beginning of the race (cols. 5-6: 10-20), unveiling a track to the plurality of players on which to receive the digital vehicles (figure 9 and related description) and accelerating the digital vehicles around the track based on player input of assigned values into assigned value spaces of the track (cols. 6-8: 21-64).

Additional Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanai (5,816,920) refers to a game system which enables the entry of a new game terminal into a currently operating multiplayer game system, or the isolation of a specific game terminal from a currently operating multiplayer game system. Each game terminal includes a master/slave setting section which detects whether or not data is being transferred over data transfer lines when that game terminal starts up, and either sets itself to be the master machine if transfer data is not present, or sets itself to be a slave machine if transfer data is already present. The game system also includes an entry acceptance signal transfer section wherein the master machine transfers an entry acceptance signal between game terminals for accepting entries into the game system.
Shinoda (2014,0221062) refers to game system implementing a multiplayer game. The game system includes: a union event processing section that disposes a united object in an object space instead of player objects respectively operated by a plurality of players when a union event has occurred, and sets the plurality of players to a cooperative play state; an individual play processing section that controls the player objects respectively operated by the plurality of players based on input information input by each of the plurality of players; and a cooperative play processing section that controls the united object based on the input information input by the plurality of players, the union event processing section determining a relative advantage of positions of the player objects respectively operated by the plurality of players before occurrence of the union event, and determining a placement position of the united object based on determination results.
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649